UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 4, 2010 Portec Rail Products, Inc. (Exact Name of Registrant as Specified in its Charter) West Virginia 0-50543 55-0755271 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 900 Old Freeport Road, Pittsburgh, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (412) 782-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On November 4, 2010, Portec Rail Products, Inc. issued a press release announcing its earnings for the three and nine months ended September 30, 2010.The press release is attached as Exhibit 99.1 to this report. This information, including the press release filed as Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Business Acquired:Not Applicable. (b) Pro Forma Financial Information:Not Applicable. (c) Shell company transactions:Not Applicable. (d) Exhibits: The following Exhibit is attached as part of this report: 99.1Press release dated November 4, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PORTEC RAIL PRODUCTS, INC. DATE: November 4, 2010 By: /s/ John N. Pesarsick John N. Pesarsick Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release of Portec Rail Products, Inc. dated November 4, 2010.
